UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6752


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVE ANDRAE TAYLOR, a/k/a Indian, a/k/a Nicholas, a/k/a Spike,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:99-cr-00145-REP-2)


Submitted: September 26, 2019                                 Decided: October 23, 2019


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Dave Andrae Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dave Andrae Taylor appeals the district court’s order denying his motion for

resentencing under § 404 of the First Step Act of 2018, Pub. L. No. 115-391, § 404,

132 Stat. 5194, 5222, for lack of jurisdiction. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court, United

States v. Taylor, No. 3:99-cr-00145-REP-5 (E.D. Va., Apr. 3, 2019), but modify the order

to reflect denial of Taylor’s motion without prejudice. See Griggs v. Provident Consumer

Discount Co., 459 U.S. 56, 58 (1982). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                               AFFIRMED AS MODIFIED




                                             2